                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

Tonya Sue Barber,

                Plaintiff,
                                                           Case Number: 1:18-cv-00374
vs.
                                                           Judge Michael R. Barrett
Andrew    Saul, 1
Commissioner of
Social Security,

                Defendant.

                                                 ORDER

        This matter is before the Court on the Magistrate Judge’s August 12, 2019 Report

and Recommendation (“R&R”) that the decision of the Commissioner be reversed and

remanded for further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).

(Doc. 20).

        When objections are received to a magistrate judge’s R&R on a dispositive matter,

the district judge “must determine de novo any part of the magistrate judge’s disposition

that has been properly objected to.” FED. R. CIV. P. 72(b)(3). After review, the district

judge “may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.”                          Id.; see

28 U.S.C. § 636(b)(1).          The parties received proper notice pursuant to 28 U.S.C.

§ 636(b)(1)(C), including notice that they would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th



1Andrew Saul became the Commissioner of Social Security on June 17, 2019 and, consequently, is
automatically substituted as a party in this matter. See FED. R. CIV. P. 25(d); see also Section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g).
Cir. 1981). Plaintiff filed timely objections (Doc. 21) and Defendant responded to those

objections (Doc. 22).

       The Magistrate Judge completed a comprehensive review of the record and the

same will not be repeated here. The Magistrate Judge found that the matter should be

reversed and remanded for further administrative proceedings, as factual issues exist and

are properly determined by the agency in the first instance. (Doc. 20). The Magistrate

Judge declined to reverse and remand the matter for an outright award of benefits as of

Plaintiff’s alleged onset date of disability. (Id.).

       In her objections, Plaintiff asks the Court to reject the R&R and either reverse the

decision below and find her disabled as of January 2014 or reverse and remand the

decision below for the limited determination of the proper onset date of disability. (Doc.

21). Plaintiff asserts that the Court should do so because “the proof of disability is strong

going back to the January, 2014 onset date.” (Id.). Plaintiff’s objections are essentially

the same arguments that she made in her Statement of Errors and Memorandum seeking

a reversal for an immediate award of benefits. Compare (Doc. 21), with (Docs. 9, 19).

Plaintiff’s conclusory disagreement with the Magistrate Judge’s finding that factual issues

remain and recommendation to remand for additional proceedings and Plaintiff’s

reiterations of her prior arguments are not useful in resolving this matter. See Howard v.

Sec'y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991) (explaining that

general disagreements with the Magistrate Judge fall short of Plaintiff’s obligation to make

specific objections to an R&R); see also Aldrich v. Bock, 32 F.Supp.2d 743, 747 (E.D.

Mich. 2004) (“An ‘objection’ that does nothing more than state a disagreement with a




                                                2
magistrate [judge]'s suggested resolution, or simply summarizes what has been

presented before, is not an ‘objection’ as that term is used in this context.”).

       After a de novo review of the filings in this matter, the Court finds that the

Magistrate Judge adequately addressed the parties’ arguments and correctly determined

that factual issues remain and a remand for further proceedings is proper and necessary.

See FED. R. CIV. P. 72(b)(3). Plaintiff’s conclusory and repetitive objections do not

persuade the Court otherwise and the Court will adopt the R&R in its entirety.

       Based on the foregoing, the Court ADOPTS the August 12, 2019 R&R in full (Doc.

20). Accordingly, the decision of the Commissioner is REVERSED and REMANDED,

pursuant to Sentence Four of 42 U.S.C. § 405(g), and this matter shall be CLOSED and

TERMINATED from the active docket of this Court.

       IT IS SO ORDERED.


                                                  _s/ Michael R. Barrett_______
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              3
